COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-14-00387-CR


JERRY ANSARDI                                                       APPELLANT

                                        V.

THE STATE OF TEXAS                                                       STATE


                                     ----------

          FROM THE 355TH DISTRICT COURT OF HOOD COUNTY
                     TRIAL COURT NO. CR10535

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Appellant Jerry Ansardi attempts to appeal from the trial court’s May 5,

2014 judgment adjudicating him guilty of aggravated assault and sentencing him

to twenty years’ confinement.      Because no motion for new trial was filed,

Appellant’s notice of appeal was due June 4, 2014.         See Tex. R. App. P.

26.2(a)(1). Appellant filed his notice of appeal on September 3, 2014.


      1
       See Tex. R. App. P. 47.4.
      On September 22, 2014, we notified Appellant of our concern that we lack

jurisdiction because his notice of appeal was not timely filed. See Tex. R. App.

P. 25.2(b), 26.2(a)(1); see also Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim.

App. 1998) (holding that if an appeal is not timely perfected, a court of appeals

does not obtain jurisdiction to address the appeal’s merits and may take no

action other than to dismiss the appeal). We informed Appellant that unless he

or any party desiring to continue the appeal filed with the court, on or before

October 2, 2014, a response showing grounds for continuing the appeal, we

would dismiss the appeal. See Tex. R. App. P. 44.3. We have not received a

response. Accordingly, we dismiss this appeal for want of jurisdiction. See Tex.

R. App. P. 43.2(f).


                                                 PER CURIAM

PANEL: GARDNER, WALKER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: November 13, 2014




                                       2